Citation Nr: 1104672	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  01-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gunshot 
wound to the right upper arm, Muscle Group III, currently rated 
20 percent disabling.

2.  Entitlement to an increased rating for a scar due to 
residuals of a gunshot wound to the right upper arm, currently 
rated 10 percent disabling.

3.  Entitlement to an increased rating for limitation of motion 
of the right shoulder due to residuals of a gunshot wound to the 
right upper arm, currently rated 10 percent disabling.

4.  Entitlement to a combined disability rating in excess of 70 
percent.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1970.  He received the Combat Action Ribbon and Purple Heart 
Medal.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a January 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied entitlement 
to an increased rating in excess of 20 percent for residuals of a 
gunshot wound to the right upper arm, Muscle Group III.

In April 2002, the Board remanded the issue of entitlement to an 
increased rating for residuals of a gunshot wound in order to 
schedule the Veteran for a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing).

The Veteran testified before the undersigned at a September 2002 
Travel Board hearing.  A transcript of that hearing has been 
associated with his claims folder.

In July 2003, the Board remanded these matters for further 
development.

In September 2004, the Board denied the Veteran's claim for an 
increased rating for residuals of a gunshot wound to the right 
upper arm, Muscle Group III.  The Veteran appealed the Board's 
denial to the United States Court of Appeals for Veterans Claims 
(Court).
In July 2005, the Court vacated the Board's September 2004 
decision and remanded the case for readjudication in compliance 
with directives specified in a July 2005 Joint Motion filed by 
counsel for the Veteran and the VA secretary.
In June 2006, the Board remanded the increased rating issue for 
further development.

In August 2008, the RO assigned separate initial 10 percent 
disability ratings for scarring and limitation of motion due to 
residuals of a gunshot wound to the right upper arm, Muscle Group 
III, effective July 17, 2006 and November 6, 2000, respectively.  
These determinations are also on appeal.

In July 2009, the Board denied the Veteran's claim for increased 
ratings for residuals of a gunshot wound to the right upper arm, 
Muscle Group III, based on muscle impairment, scarring, and 
limitation of motion.  The Veteran again appealed the Board's 
denial to the Court.

In September 2010, the Court vacated the Board's July 2009 
decision and remanded the case for readjudication in compliance 
with directives specified in a September 2010 Joint Motion filed 
by counsel for the Veteran and the VA secretary.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.
REMAND

The parties to the Joint Motion have agreed that a new VA 
examination is necessary to assess the current severity of the 
residuals of a gunshot wound to the right upper arm, Muscle Group 
III, in light of apparent inconsistencies between findings 
recorded during July 2006 and January 2007 VA examinations and 
deficiencies in the January 2007 VA examination report.  
Specifically, the Joint Motion noted inconsistencies concerning 
whether there was a history of muscular trauma and whether there 
was intermuscular scarring and functional limitations.  
Furthermore, the January 2007 VA examination report did not note 
whether there was muscle atrophy.

Accordingly, a remand is necessary to schedule the Veteran for a 
new VA examination to assess all residuals of a gunshot wound to 
the right upper arm.

In its July 2003 remand, the Board noted that the Veteran made a 
statement in his February2001 notice of disagreement (NOD) that 
was construed as an NOD with the calculation of his combined 
disability rating in the January 2001 rating decision. The Board 
instructed the AOJ to issue a statement of the case as to the 
issue of entitlement to a higher combined disability rating.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  There is no 
indication that the Veteran was provided a statement of the case 
as to this issue.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a 
remand order of the Board is not complied with, the Board itself 
errs in failing to insure compliance.  Id. at 270-71.  As the 
Veteran has not been provided with the required statement of the 
case, the Board is compelled to again remand this issue for 
compliance with the instructions in its July 2003 remand.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should issue a statement of 
the case as to the issue of entitlement to 
a higher combined disability rating.  This 
issue should not be certified to the 
Board unless a sufficient substantive 
appeal is submitted.

2.  Schedule the Veteran for a VA 
examination to evaluate the current 
severity of the service-connected residuals 
of a gunshot wound to the right upper arm, 
Muscle Group III.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should report all residuals of 
the Veteran's gunshot wound to the right 
upper arm, including any neurological 
impairment.  

The examiner should note the presence and 
severity of any signs and symptoms of 
muscle disability, such as: loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
uncertainty of movement, entrance and exit 
scars, intermuscular scarring, loss of deep 
fascia, loss of muscle substance, 
impairment of muscle tonus, impaired 
endurance, abnormal muscle swelling and 
hardness in contraction, X-ray evidence of 
minute multiple scattered foreign bodies, 
scar adhesion, diminished muscle 
excitability, muscle atrophy, adaptive 
contraction of an opposing muscle group, or 
muscle induration.

The ranges of right shoulder motion should 
be reported in degrees.  The examiner 
should note the point (in degrees), if any, 
at which pain occurs.  The examiner should 
also provide an opinion as to whether there 
is additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-
ups, or pain.

The examiner should report the nature and 
severity of any ankylosis of the 
scapulohumeral articulation or any 
impairment of the humerus, clavicle, or 
scapula.

The examiner should specify any nerves 
affected by the residuals of a gunshot 
wound to the right upper arm and provide an 
opinion as to the severity of any 
associated paralysis, neuritis or 
neuralgia.

The examiner should also report the 
severity of any scars associated with the 
residuals of a gunshot wound to the right 
upper arm, to include scar size and whether 
they are deep, nonlinear, superficial, 
unstable, or painful.

The examiner should note any findings 
during the examination that are 
inconsistent with findings made during 
previous VA examinations and provide an 
explanation for any such inconsistencies.

The examiner must provide a rationale for 
each opinion.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

3.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete.

4.  If any benefit for which a sufficient 
substantive appeal has been submitted 
remains denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

